Exhibit 99.1 W-H Energy Services Announces Third Quarter 2007 Results HOUSTON, October 30, 2007 – W-H Energy Services, Inc. (NYSE: WHQ) announced third quarter net income of $34.7 million or $1.11 per share as compared to the $31.5 million or $1.02 per share reported for the same period in the prior year.In the preceding quarter, the Company reported net income of $39.1 million or $1.25 per share.While the results for the third quarter slightly exceeded the Company’s revised guidance of $1.06 to $1.10 per share, the improvement was primarily due to a lower than anticipated tax rate. The Company projects that earnings per share will range from $1.07 to $1.12 for the quarter ending December 31, 2007. Revenues for the third quarter of $283.0 million were 19 percent higher than the third quarter of 2006 and were 2 percent higher than the preceding quarter.Domestic revenues increased 17 percent as compared to the third quarter of last year and were ­­­1 percent higher than the preceding quarter.International revenues also increased ­­­30 percent as compared to the third quarter of last year and were 9 percent higher than the preceding quarter. QUARTERLY SEGMENT RESULTS Drilling Revenues in the drilling segment were $187.5 million in the third quarter, 25 percent higher than the comparable period in the prior year and 5 percent higher as compared to the preceding quarter.Operating income of $40.1 million was 27 percent higher than the comparable period in the prior year and 3 percent lower than the preceding quarter. Completion and workover Third quarter revenues in the completion and workover segment were $95.5 million, 7 percent higher than the comparable period in the prior year and 3 percent lower than the preceding quarter.Operating income of $21.7 million recorded in the third quarter was 22 percent lower than the comparable period in the prior year and 17 percent lower than the preceding quarter. W-H Energy is a diversified oilfield service company that provides products and services used in connection with the drilling and completion of oil and natural gas wells and the production of oil and natural gas. The Company has operations in North America and select areas internationally. Statements in this press release that are not strictly historical are "forward-looking" statements as defined in the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from those projected in the forward-looking statements due to, among other things, the current and expected future prices of crude oil and natural gas, the level of exploration, development and production activity of, and the corresponding capital spending by, our customers, risks associated with events that result in personal injuries, loss of life, damage to or destruction of property, equipment or the environment and suspension of operations, unavailability of or costs associated with insurance, competition in our industry, difficulty in continuing to develop, produce and commercialize technologically advanced products and services, loss of use of certain technologies and weather conditions in offshore markets. These and other risks are more fully described in W-H Energy Services, Inc.'s Annual Report filed on Form 10-K with the Securities and Exchange Commission. The Company disclaims any obligation to update the statements in this press release. CONTACT: W-H Energy Services, Inc., Houston Shawn M. Housley, 713/974-9071 W-H ENERGY SERVICES, INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 (as adjusted) (as adjusted) Revenues $ 282,992 $ 238,851 $ 833,631 $ 656,415 Costs and Expenses: Cost of revenues 156,640 125,224 449,445 345,766 Selling, general and administrative 43,320 38,910 131,564 110,931 Research and development 5,922 4,635 16,123 12,480 Depreciation and amortization 20,417 15,624 57,131 45,924 Total costs and expenses 226,299 184,393 654,263 515,101 Operating income 56,693 54,458 179,368 141,314 Other expenses: Interest expense, net 2,336 2,167 6,225 6,537 Other expense (income), net 15 (58 ) (26 ) 37 Income before income taxes 54,342 52,349 173,169 134,740 Provision for income taxes 19,630 20,836 63,559 51,434 Net income $ 34,712 $ 31,513 $ 109,610 $ 83,306 Earnings per common share: Basic $ 1.14 $ 1.05 $ 3.62 $ 2.82 Diluted $ 1.11 $ 1.02 $ 3.52 $ 2.73 Weighted average shares outstanding: Basic 30,473 29,901 30,288 29,542 Diluted 31,291 30,753 31,104 30,501 (1) Prior period amounts have been adjusted for a change in accounting principle related to equipment costs that was adoptedon January 1, 2007 and requires adjustment to all prior periods presented. W-H ENERGY SERVICES, INC. UNAUDITED CONSOLIDATED CONDENSED BALANCE SHEETS (in thousands) September 30, 2007 December 31, 2006 (as adjusted) Assets: Cash and cash equivalents $ 14,609 $ 36,329 Accounts receivable, net 250,732 204,755 Inventory 100,521 78,127 Other current assets 44,724 22,776 Total current assets 410,586 341,987 Property and equipment, net 419,389 343,496 Other assets 153,173 138,798 Total assets $ 983,148 $ 824,281 Liabilities and Shareholders' Equity: Accounts payable and accrued liabilities $ 128,421 $ 121,425 Total current liabilities 128,421 121,425 Long-term debt (2) 158,088 150,000 Other liabilities 78,513 57,630 Total liabilities 365,022 329,055 Shareholders' equity 618,126 495,226 Total liabilities and shareholders' equity $ 983,148 $ 824,281 (1) Prior period amounts have been adjusted for a change in accounting principle related to equipment costs that was adopted on January 1, 2007 and requires adjustment to all prior periods presented. (2) As of September 30, 2007, there was approximately $206.5 million available under the Company's revolving credit facility. W-H ENERGY SERVICES, INC. UNAUDITED SEGMENTED AND SELECTED FINANCIAL DATA (in thousands) For the Three Months Ended: September 30, 2007 June 30, 2007 March 31, 2007 December 31, 2006 September 30, 2006 SEGMENTED INFORMATION: (as adjusted) (as adjusted) Revenue: Drilling $ 187,456 $ 179,141 $ 179,261 $ 150,810 $ 149,478 Completion and workover 95,536 98,611 93,626 87,529 89,373 Total revenue $ 282,992 $ 277,752 $ 272,887 $ 238,339 $ 238,851 Depreciation and amortization: Drilling $ 12,542 $ 11,600 $ 10,573 $ 10,264 $ 9,556 Completion and workover 7,825 7,493 6,933 6,475 6,013 Corporate 50 69 46 50 55 Total depreciation and amortization $ 20,417 $ 19,162 $ 17,552 $ 16,789 $ 15,624 Operating income: Drilling (1) $ 40,114 $ 41,307 $ 38,982 $ 33,470 $ 31,515 Completion and workover 21,726 26,032 25,852 24,591 27,714 Corporate (5,147 ) (4,584 ) (4,914 ) (3,621 ) (4,771 ) Total operating income $ 56,693 $ 62,755 $ 59,920 $ 54,440 $ 54,458 (1) Prior period amounts have been adjusted for a change in accounting principle related to equipment costs that was adopted on January 1, 2007 andrequires adjustment to all prior periods presented.
